UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4808


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MOSES REZA,

                 Defendant - Appellant.



                             No. 14-4111


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MOSES REZA,

                 Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00158-NCT-1)


Submitted:    June 9, 2014                 Decided:   June 30, 2014


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Anna Mills Wagoner, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In     these   consolidated        appeals,      Moses   Reza    seeks    to

appeal   his      conviction     and    sentence      after    pleading      guilty    to

conspiracy to distribute five kilograms or more of cocaine.                            He

also appeals the district court’s order denying an extension of

the   time     to    appeal     under    Fed.    R.    App.     P.    4(b)(4).        The

Government        has   moved     to    dismiss       Reza’s     appeal      from     his

conviction and sentence as untimely.                  Reza’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

asking us to review the record pursuant to Anders.                            Reza was

notified of his right to file a pro se supplemental brief but

has not done so.            We grant the Government’s motion to dismiss

Reza’s appeal from his conviction and sentence, and we affirm

the district court’s order denying an extension under Rule 4(b).

             In criminal cases, the defendant must file a notice of

appeal within fourteen days after the entry of judgment.                            Fed.

R. App. P. 4(b)(1)(A).           With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant

an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4).               While time periods in criminal cases

are   not    jurisdictional,       we    enforce      them    when    the    Government

raises the issue.           See United States v. Urutyan, 564 F.3d 679,

683-686 (4th Cir. 2009); United States v. Mitchell, 518 F.3d
3
740, 744 (10th Cir. 2008).               We review a district court’s denial

of an extension under Rule 4(b) for abuse of discretion.                            See

United States v. Breit, 754 F.2d 526, 528-29 (4th Cir. 1985).

             The district court entered the amended judgment on May

24, 2010.        The notice of appeal was filed on July 6, 2010.                    See

Fed. R. App. P. 4(d).             We previously remanded this case to the

district court to determine whether Reza could show excusable

neglect    or     good    cause   warranting     an   extension     of    the    appeal

period.     On remand, the district court found that an extension

of the appeal period was not warranted.                     After reviewing the

record, we conclude that the district court did not abuse its

discretion in denying an extension under Rule 4(b).

             In accordance with Anders, we have reviewed the entire

record     and     have    found    no     meritorious     issues        for    appeal.

Accordingly, we grant the Government’s motion to dismiss Reza’s

appeal     from    his    conviction     and   sentence,    and   we      affirm   the

district court’s order denying an extension under Rule 4(b).

This Court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                    If the client requests

that   a   petition       be   filed,    but   counsel    believes     that     such   a

petition would be frivolous, then counsel may move in this Court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on the client.

                                           4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   Court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    5